ORDER
PER CURIAM
On consideration of the certified order and opinion of the Virginia State Bar Disciplinary Board suspending respondent for twenty days and the certified order from the Circuit Court of the City of Virginia Beach suspending respondent for thirty days to be followed by a one year probationary period, this court’s February 9, 2011, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal disciplines should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Jason M. Head, Esquire, is hereby suspended for a period of 50 days subject to the conditions imposed in Virginia. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).